685 S.E.2d 422 (2009)
300 Ga. App. 401
DRYDEN
v.
The STATE.
No. A08A0552.
Court of Appeals of Georgia.
October 8, 2009.
Troy R. Millikan, Gainesville, for Appellant.
Lee Darragh, Dist. Atty., Juliet Aldridge, Alison W. Toller, Asst. Dist. Attys., for Appellee.
MILLER, Chief Judge.
In Dryden v. State, 285 Ga. 281, 676 S.E.2d 175 (2009), the Supreme Court of Georgia reversed the judgment of this Court in Dryden v. State, 292 Ga.App. 467, 665 S.E.2d 341 (2008). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
BLACKBURN, P.J., and ELLINGTON, J., concur.